Execution Copy $115,000,000 REVOLVING CREDIT AGREEMENT among TEXAS PETROCHEMICALS LP, and THE OTHER BORROWERS NAMED HEREIN, as Borrowers, TEXAS PETROCHEMICALS LP, as Funds Administrator, VARIOUS LENDING INSTITUTIONS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, and LASALLE BANK NATIONAL ASSOCIATION, as Collateral Agent, with LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent, and WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO FOOTHILL, LLC, and ALLIED IRISH BANK, PLC as Co-Documentation Agents Dated as of June 27, 2006 Arranged by DEUTSCHE BANK SECURITIES INC. , and LASALLE BANK NATIONAL ASSOCIATION as Joint Lead Arrangers and Joint Book Runners CHI:1715677.10 Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Definitions 1 1.2 Accounting Terms; Pro Forma Calculations; Financial Statements. 46 ARTICLE II LOANS 47 2.1 Commitments; Delivery of Notes 47 2.2 Borrowing Mechanics; Interim Advances. 47 2.3 Settlements Among the Administrative Agent and the Lenders. 50 2.4 Mandatory Payment; Mandatory Reduction of Commitments. 51 2.5 Payments and Computations. 53 2.6 Maintenance of Account 54 2.7 Statement of Account 55 2.8 Net Payments. 55 2.9 Sharing of Payments 56 2.10 Increase in Commitments 57 ARTICLE III LETTERS OF CREDIT 59 3.1 Issuance of Letters of Credit 59 3.2 Procedure for Issuance 60 3.3 Terms of Letters of Credit 60 3.4 Lenders’ Participation 61 3.5 Maturity of Drawings; Interest Thereon 62 3.6 Payment of Amounts Drawn Under Letters of Credit; Funding of L/C Participations 62 3.7 Nature of Issuing Bank’s Duties 63 3.8 Obligations Absolute 64 3.9 Outstanding Letter of Credit 65 ARTICLE IV INTEREST, FEES AND EXPENSES 65 4.1 Interest on Eurocurrency Loans 65 4.2 Interest on Base Rate Loans 65 4.3 Notice of Continuation and Notice of Conversion. 66 4.4 Computation of Interest and Fees 68 4.5 Interest Periods 68 4.6 Interest After Event of Default 68 4.7 Unused Line Fees 69 4.8 Letter of Credit Fees 69 4.9 Intentionally Omitted. 69 4.10 Authorization to Charge Borrowers’ Accounts 69 4.11 Compensation for Funding Losses 70 4.12 Increased Costs, Illegality, Etc. 71 4.13 Mitigation Obligations; Replacement of Affected Lenders. 72 ARTICLE V CONDITIONS OF CREDIT 73 i Table of Contents (continued) Page 5.1 Conditions Precedent to the Initial Borrowing 73 5.2 Conditions to Each Credit Event 81 ARTICLE VI REPRESENTATIONS AND WARRANTIES 81 6.1 Corporate Status 81 6.2 Corporate Power and Authority 82 6.3 No Violation 82 6.4 Governmental Approvals 82 6.5 Financial Statements; Financial Condition; Undisclosed Liabilities Projections; etc. 83 6.6 Litigation and Judgments 84 6.7 True and Complete Disclosure 84 6.8 Use of Proceeds; Margin Regulations. 84 6.9 Taxes. 85 6.10 Compliance With ERISA; Foreign Pension Plans 85 6.11 Security Documents. 86 6.12 The Transaction 87 6.13 Ownership of Property 88 6.14 Capitalization of Company 89 6.15 Subsidiaries. 89 6.16 Compliance With Law, Etc 90 6.17 Investment Company Act 90 6.18 Certain Fees 90 6.19 Environmental Matters 90 6.20 Labor Relations 91 6.21 Intellectual Property, Licenses, Franchises and Formulas 91 6.22 Anti-Terrorism Laws 92 6.23 Locations of Offices, Records and Inventory 93 6.24 Deposit Accounts and Investment Accounts 93 6.25 Status of Accounts 93 ARTICLE VII AFFIRMATIVE COVENANTS 93 7.1 Financial Statements 94 7.2 Certificates; Other Information 94 7.3 Notices 96 7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws 98 7.5 Payment of Obligations 98 7.6 Inspection of Property, Books and Records. 98 7.7 ERISA; Foreign Pension Plan 99 7.8 Maintenance of Property, Insurance 101 7.9 Environmental Laws 102 7.10 Use of Proceeds 102 7.11 Additional Security; Further Assurances. 102 7.12 Annual Meetings with Lenders 104 ii Table of Contents (continued) Page 7.13 Interest Rate Protection 105 7.14 Certain Collateral. 105 ARTICLE VIII NEGATIVE COVENANTS 106 8.1 Liens 106 8.2 Indebtedness and Disqualified Stock 107 8.3 Fundamental Changes 108 8.4 Asset Sales 109 8.5 Restricted Payments 110 8.6 Issuance of Subsidiary Stock 111 8.7 Loans, Investment and Acquisitions 112 8.8 Transactions with Affiliates 113 8.9 Intentionally Omitted. 114 8.10 Lines of Business 114 8.11 Fiscal Year 114 8.12 Limitation on Voluntary Payments and Modifications of Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain Other Agreements; Certain Derivative Transactions; etc 114 8.13 Limitation on Certain Restrictions 115 8.14 New Accounts 116 8.15 No Excess Cash 116 8.16 New Collateral Locations 116 8.17 Receivables Financing Programs 116 ARTICLE IX FINANCIAL COVENANTS 116 9.1 Minimum Consolidated Fixed Charge Coverage Ratio 116 ARTICLE X EVENTS OF DEFAULT 117 10.1 Events of Default 117 10.2 Rights Not Exclusive 120 ARTICLE XI THE ADMINISTRATIVE AGENT 121 11.1 Appointment 121 11.2 Nature of Duties 121 11.3 Exculpation, Rights Etc 121 11.4 Reliance 122 11.5 Indemnification 122 11.6 Administrative Agent In Its Individual Capacity 122 11.7 Notice of Default 123 11.8 Holders of Obligations 123 11.9 Resignation by Administrative Agent 123 11.10 The Joint Lead Arrangers, Joint Book Runners and Collateral Agent 123 iii Table of Contents (continued) Page ARTICLE XII MISCELLANEOUS 124 12.1 No Waiver; Modifications in Writing. 124 12.2 Further Assurances 125 12.3 Notices, Etc 125 12.4 Costs and Expenses; Indemnification. 126 12.5 Confirmations 129 12.6 Adjustment; Setoff. 129 12.7 Execution in Counterparts; Electronic Execution; Effectiveness. 130 12.8 Binding Effect; Assignment; Addition and Substitution of Lenders. 131 12.9 Defaulting Lender. 133 12.10 CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL. 134 12.11 Severability of Provisions 135 12.12 Transfers of Notes 135 12.13 Registry 136 12.14 Headings 136 12.15 Termination of Agreement 136 12.16 Treatment of Certain Information; Confidentiality 137 12.17 Concerning the Collateral and the Loan Documents. 137 12.18 Joint and Several Liability of Borrowers. 139 12.19 USA Patriot Act 141 iv INDEX OF SCHEDULES AND EXHIBITS Annexes Annex I Lenders; Commitments; Lending Offices Exhibits Exhibit 2.1(b) Form of Note Exhibit 2.2(a)(i) Form of Notice of Borrowing Exhibit 2.8(d)(i) Form of Section 2.8(d)(i) Certificate Exhibit 3.2(a) Form of Letter of Credit Request Exhibit 4.3(a) Form of Notice ofContinuation Exhibit 4.3(b) Form of Notice ofConversion Exhibit 5.1(a)(ii) Form of Subsidiary Guaranty Exhibit 5.1(a)(iii) Form of Security Agreement Exhibit 5.12(b)(i) Form of Perfection Certificate Exhibit 5.1(f)(iv) Form of Intercreditor Agreement Exhibit 7.1(d) Form of Leverage Certificate Exhibit 7.2(a) Form of Compliance Certificate Exhibit 7.2(g) Form of Borrowing Base Certificate Exhibit 12.8(c) Form of Assignment and Assumption Agreement Schedules Schedule 1.1(a) Business and Collateral Locations Schedule 1.1(b) Consolidated EBITDA Schedule 1.1(c) Permitted Subordinated Debt Provisions Schedule 3.9 Letter of Credit Outstanding on the Closing Date Schedule 6.5(a) Pro Forma Balance Sheet Schedule 6.5(d) Projections Schedule 6.10 ERISA; Foreign Pension Plans Schedule 6.11(c) Owned and Leased Real Property Schedule 6.14 Capitalization of Company Schedule 6.15 Subsidiaries Schedule 6.24 Accounts Schedule 7.8 Insurance Schedule 8.1(c) Existing Liens Schedule 8.2(j) Indebtedness to Remain Outstanding Schedule 8.7 Existing Investments and Acquisitions Schedule 12.3 Notice Addresses. v REVOLVING CREDIT AGREEMENT THIS REVOLVING CREDIT AGREEMENT is dated as of June 27, 2006 and is made by and among Texas Petrochemicals LP, a Texas limited partnership (“Company”), Texas Butylene Chemical Corporation, a Texas corporation (“Texas Butylene” and together with the Company, the “Borrowers” with the Company acting in its capacity as Funds Administrator for the Borrowers), the undersigned financial institutions, including Deutsche Bank Trust Company Americas, in their capacities as lenders hereunder (collectively, the “Lenders,” and each individually, a “Lender”), Deutsche Bank Trust Company Americas, as administrative agent (“Administrative Agent”) for the Lenders, and LaSalle Bank National Association, as Collateral Agent (as defined herein). W
